Exhibit 10.2


Chicago Bridge & Iron Company
Agreement and Acknowledgment of 20XX Performance Share Award
«Name»




This Agreement and Acknowledgment (the “Agreement”) between you and the
Committee (the “Committee”) for the 2008 Long-Term Incentive Plan (the “Plan”)
maintained by a subsidiary of Chicago Bridge & Iron Company N.V., a Netherlands
corporation (the “Company”), states the terms of, and your rights concerning,
the Performance Shares hereby awarded to you pursuant to the Plan.
This Agreement is subject to the terms of the attached Plan (which is
incorporated in this Agreement by this reference) which describes your rights
and the conditions and limitations affecting those rights. Together, the Plan
and this Agreement state all of the rights and obligations of the parties
concerning this Performance Share Award. Unless defined otherwise, all
capitalized terms used in this Agreement shall have the same meaning as used in
the Plan.
Overview of Your Performance Shares
A.    Total Number of Performance Shares Granted:        «PS»
Your Performance Shares are subject to two separate Performance Targets:
(a) «EPS», which is 80 percent (80%) of your Performance Shares, will be
classified as “EPS Performance Shares” and will be earned based on EPS
Performance Target outlined in Section D below.
(b) «RTSR», which is 20 percent (20%) of your Performance Shares, will be
classified as “RTSR Performance Shares” and will be earned based on the RTSR
Performance Target outlined in Section E below.
B.    Date of grant: __________
C.    Performance Periods:
Fiscal year ____
Fiscal year ____
Fiscal year ____
D.    Terms of EPS Performance Shares
1.    EPS Performance Target:
The EPS Performance Shares will be earned based on the EPS Performance Target,
as described in this Section D. For this purpose, Earnings per Share shall be
income from continuing operations per diluted share, excluding special charges,
as reported to the Company’s shareholders (“EPS”) in each Performance Period as
provided below under subparagraph (b) of “EPS Performance Share Adjustments.”


<<Date>> PS Agreement-LTIP
 

--------------------------------------------------------------------------------




2.    EPS Performance Share Adjustments:
(a)    The number of Performance Shares that may be earned for each Performance
Period at the “target” level will be one-third of the number of EPS Performance
Shares specified above under “Total Number of Performance Shares Granted.” You
will be awarded that number of Shares at the end of the applicable Performance
Period if EPS in that Performance Period equals Target EPS as defined in
subparagraph (b) below.
(b)    If EPS in a Performance Period exceeds or falls short of Target EPS, you
will be awarded a number of Shares at the end of that Performance Period
determined under the following table by applying the “payout percentage”
determined by Performance Period EPS to your target shares for such Performance
Period, with the “payout percentage” for EPS between table amounts determined by
linear interpolation.
EPS Range
Minimum
Target EPS


Maximum
Payout Percent
50%
100%
200%
EPS-XXXX
$
$
$
EPS-XXXX
$
$
$
EPS-XXXX
$
$
$



(c)    No Shares will be issued for any Performance Period if the EPS for that
year is less than the minimum EPS designated for that year. No more than 200% of
the number of target shares will be issued for any Performance Period if the EPS
for that year is equal to or greater than the maximum EPS designated for that
year.


3.    Vesting:


Shares earned based on EPS performance and not otherwise forfeited as provided
below upon termination of employment are 100% vested as of the end of the
applicable Performance Period.


E.    Terms of RTSR Performance Shares
1.    RTSR Performance Target:
The RTSR Performance Shares will be earned based on the RTSR Performance Target,
as described in this Section E. Payment under this Award is determined based on
performance using relative total shareholder return (“RTSR”). No portion of this
Award will be earned if the Company’s performance during the applicable
Performance Period is below the threshold level for RTSR Performance Target as
described in subsection 2(b) below.


The Company’s RTSR shall be as measured against the FLM Global Engineering &
Construction Company Index (the “FLM Index”). RTSR for the Company based on the
FLM Index comparator group shall be calculated separately for each Performance
Period (using a 30-day averaging period for the first 30 calendar days and the
last 30 calendar days of the Performance Period to mitigate the effect of stock
price volatility). The RTSR calculation shall assume reinvestment of dividends
and shall reflect any changes to the FLM Index, as determined by its investment
advisor.


2
<<Date>> PS Agreement-LTIP



--------------------------------------------------------------------------------




 
2.    RTSR Performance Share Adjustments:
(a)    The number of Performance Shares that may be earned for each Performance
Period at the “target” level will be one-third of the number of RTSR Performance
Shares specified above under “Total Number of Performance Shares Granted.” You
will be awarded that number of Shares at the end of the applicable Performance
Period if our RTSR in that Performance Period is equal to 100% of the Index
Return, as described in subparagraph (b) below. For this purpose, “Index Return”
shall be the value at the end of the Performance Period of a $100 investment in
the FLM Index on the first day of the Performance Period.
(b)    If our RTSR in a Performance Period is above or below 100%, you will be
awarded a number of Shares at the end of that Performance Period determined
under the following table, with the “payout percentage” for RTSR between table
amounts determined by linear interpolation.
Level
RTSR Performance Level
Payout Percentage
Maximum
120% of Index Return or more
200% of Target Level
Target
100% of Index Return
100% of Target Level
Threshold
80% of Index Return
50% of Target Level
Below Threshold
<80% of Index Return
0%



(c)    No Shares will be issued for any Performance Period if the RTSR for that
year is less than 80% of the Index Return for that year. No more than 200% of
the number of target Shares will be issued for any Performance Period if the
RTSR for that year is equal to or greater than 120% of the Index Return for that
year.


3.    Vesting:


Shares earned based on RTSR performance and not otherwise forfeited as provided
below upon termination of employment are 100% vested as of the end of the
applicable Performance Period.


F.    Other Terms and Conditions


1.    Manner of Payment


Performance Shares that are earned and not otherwise forfeited as provided below
upon termination of employment will be issued to you in book entry form (or cash
in lieu of Shares paid to you) as soon as practicable after the Committee has
certified the number of Performance Shares earned for the Performance Period and
in all events by March 15 following the end of the applicable Performance
Period.


3
<<Date>> PS Agreement-LTIP



--------------------------------------------------------------------------------




2.    Termination of Employment


If your employment with the Company or any of its Subsidiaries or affiliated
companies terminates during the Performance Period, your Performance Shares
which are not then vested shall be forfeited as of the date of your termination
of employment. Notwithstanding the foregoing:
(a)    If that termination of employment is a result of death, Disability, or
Retirement (as defined below) during a Performance Period, then Performance
Shares that are earned during that Performance Period and future Performance
Periods covered by this Award, based on EPS and RTSR for those Performance
Periods, shall vest and be awarded at the end of those Performance Periods upon
certification by the Committee that Performance Shares are earned.
(b)    If that termination of employment is a result of dismissal for the
convenience of the Company (other than involuntary termination of employment for
willful misconduct or gross negligence, as it may be determined at the sole
discretion of the Committee), then Performance Shares that are earned during the
Performance Period in which termination of employment occurs, based on EPS and
RTSR for that Performance Period, shall vest and be awarded as of the end of
that Performance Period upon the certification by the Committee that Performance
Shares are earned. All other Performance Shares for Performance Periods covered
by this Award shall be forfeited.
For purposes of this Agreement, “Retirement” shall mean a termination of
employment that is a “Retirement” as defined in the Plan for Awards granted on
or after February 19, 2015, but only if such a termination of employment also is
(i) not the result of, or undertaken to avoid, an involuntary termination of
employment for willful misconduct or gross negligence, as may be determined at
the sole discretion of the Committee, (ii) not to enable your taking employment
with a company engaged in (A) offering licensed process technologies, catalysts,
specialized equipment or engineered products for use in petrochemical
facilities, oil refineries and/or gas processing plants, (B) providing
engineering, procurement, fabrication, construction or maintenance services for
energy infrastructure facilities, (C) providing piping, storage tanks or vessels
for the oil and gas, water and wastewater, mining or power generation
industries, (D) providing design-build infrastructure projects for federal,
state or local governments, (E) providing design-build services for marine or
transportation projects, (F) providing environmental services including
remediation and restoration of contaminated sites, emergency response or
disaster recovery for government and/or private sector clients, or (G) any
business activity engaged in by the Company or its subsidiaries or affiliates
during the Performance Period; unless such employment has the prior written
approval of the Committee, and (iii) upon advance written notice to the
Committee and agreement on such terms and conditions which the Committee in its
sole discretion deems appropriate to achieve a smooth transition of duties.


3.    Dividends and Voting


If Performance Shares are earned as of the end of a Performance Period and:


(a)If cash dividends are paid on such Shares after the end of the Performance
Period but before the Shares are issued (or cash in lieu of Shares is paid) to
you, then the Company will pay you at the time the Performance Shares are issued
(or cash in lieu of Shares is paid) an amount equal to such cash dividends; and


4
<<Date>> PS Agreement-LTIP



--------------------------------------------------------------------------------




(b)    If dividends in Shares are paid on such Shares after the end of the
Performance Period but before the Shares are issued (or cash in lieu of Shares
is paid) to you, then the Company will issue you at the time the Performance
Shares are issued (or cash in lieu of Shares is paid) additional Shares (or cash
equal to the Fair Market Value of Shares as of the date immediately preceding
the date of distribution) representing such dividends.
No Shares or cash amount will be issued or paid in respect of dividends paid
during or before the end of the Performance Period in which the Performance
Shares are earned. You may not direct the voting of Performance Shares unless
and until the Shares have been actually issued to you following the applicable
Performance Period.


4.    Interpretation and Adjustment


The Committee shall have the right to interpret the terms of this Agreement. The
Committee shall have the right, in its sole discretion, to adjust the
determinations of the degree of attainment of the EPS Performance Target and/or
the RSTR Performance Target, as described in Sections D and E above, provided
that the amount payable with respect to each such performance target may not be
increased from the amount payable in the absence of any such adjustment.


5.    Share Restrictions


Shares issued to you shall not be restricted except for such limitations on
transferability as may be imposed by applicable law.


6.    Change of Control


The provisions of Article 13 of the Plan (“Change of Control”) will apply unless
the Change of Control results from a Growth Transaction. A “Growth Transaction”
is the issuance of Shares by the Company to a person (a “Transaction Owner”) as
consideration for the purchase by the Company directly or indirectly of
ownership interests or assets of a business or as part of an arrangement for
financing the purchase by the Company directly or indirectly of ownership
interests or assets of a business, or the sale of such Shares by a Transaction
Owner (or a third party who acquired such Shares from the Transaction Owner) to
another Transaction Owner or third party, provided in either case that the
acquiring Transaction Owner or third party is subject to an agreement (a
“Shareholder Agreement”) between the Company and such person that limits the
ability of such person and its affiliates to obtain and exercise control over
the management and policies of the Company. However, a “Growth Transaction” will
not include any transaction that would remain a “Change in Control” as defined
in Section 2.7 of the Plan if “66.5%” were substituted for “25%” in subsection
2.7(a) of the Plan. If a Growth Transaction occurs or has occurred, a Change of
Control shall be deemed to occur if the acquiring Transaction Owner or third
party materially breaches the Shareholder Agreement entered into in connection
with the Growth Transaction.


If you have a separate agreement with the Company providing for the treatment of
your Performance Shares upon a Change in Control, that agreement will govern to
the extent that treatment is more favorable to you than the provisions of this
Section.


7.    Limitations of Other Law


The Performance Shares under this Agreement are intended to be exempt from the
restrictions of Section 409A of the Code as short term deferrals.


5
<<Date>> PS Agreement-LTIP



--------------------------------------------------------------------------------






In the event that applicable law of any jurisdiction other than the United
States and its possessions may, as determined in the sole discretion of the
Committee, limit, impede, restrict or prohibit any issuance of Performance
Shares pursuant to the Plan or this Agreement or any of their terms, or the full
intent and purpose of any such Award, due to the location of your employment,
residency or citizenship as of the date of this Agreement, then this Agreement
shall, in the sole discretion of the Committee, be amended to the extent
necessary, or rescinded, to comply with any such law.


Committee for the
2008 Long-Term Incentive Plan




Please acknowledge your designation by the Committee to participate in the Plan
and this Agreement, and your agreement to abide by the provision of the Plan and
this Agreement, by signing below and promptly returning a copy of the entire
agreement including this page to the attention of ____________, Corporate Human
Resources by _________________.
Agreement and Acknowledgment
By signing a copy of this Agreement and returning it to Chicago Bridge & Iron
Company, I acknowledge that I have read this Agreement and the Plan, and that I
fully understand all of my rights and obligations under this Agreement and the
Plan, as well as all of the terms and conditions which may affect my receipt of
Performance Shares. Without limiting the generality of the preceding sentence, I
understand that my right to receive Performance Shares is conditioned upon my
continued employment with Chicago Bridge & Iron Company or its eligible
Subsidiaries or Affiliates through the end of the applicable Performance Period
as set forth above in this Agreement and the Plan.
                            
«Name» - Participant


Date:                




6
<<Date>> PS Agreement-LTIP

